COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ATI JET SALES, LLC,                            §             No. 08-21-00208-CV

                       Appellant,                §                Appeal from the

  v.                                             §          County Court at Law No. 6

  CITY OF EL PASO, TEXAS AND                     §           of El Paso County, Texas
  MARIA O. PASILLAS, TAX ASSESSOR
  – COLLECTOR, CITY OF EL PASO,                  §             (TC# 2021DCV1168)

                        Appellees.               §

                                            §
                                          ORDER

       Appellees’ Motion to Dismiss for Want of Jurisdiction is DENIED.
       Further, the Appellant’s first motion for extension of time to file the brief is GRANTED.

The Appellant’s brief is now due August 4, 2022.


       IT IS SO ORDERED this 5th day of July, 2022.
                                                     PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.